Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Environmental Conservation, dated May 26, 1988, which, after a hearing, granted the intervenor-respondent’s application for a State Pollutant Discharge Elimination System Permit and a Water Supply Permit.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Upon our review of the record, we find that the New York State Department of Environmental Conservation complied with the applicable provisions of the State Environmental Quality Review Act (ECL art 8) in determining that the proposed action would not have any significant adverse effects on the environment and in thereafter issuing the subject permits. Furthermore, we find that there was substantial evidence to support the determination. We therefore confirm the determination. Brown, J. P., Sullivan, Eiber and O’Brien, JJ., concur.